In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 16‐1422 & 16‐1423 
KAREN SMITH, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

CAPITAL ONE BANK (USA), N.A.  
and KOHN LAW FIRM S.C.,  
                                                          Defendants‐Appellees. 
                                  ____________________ 

            Appeals from the United States District Court for the 
                       Eastern District of Wisconsin. 
          Nos. 15‐CV‐0849 and 15‐CV‐0851 — Lynn Adelman, Judge. 
                                  ____________________ 

    ARGUED NOVEMBER 4, 2016 — DECIDED DECEMBER 22, 2016 
                 ____________________ 

   Before  FLAUM  and  KANNE,  Circuit  Judges,  and  MAGNUS‐
STINSON, District Judge.* 
    FLAUM, Circuit Judge. Plaintiﬀ‐appellant Karen Smith filed 
for bankruptcy. During the course of the bankruptcy proceed‐


                                                 
* Of the Southern District of Indiana, sitting by designation. 
2                                                      Nos. 16‐1422 & 16‐1423 

ings, defendant‐appellee Capital One Bank USA, N.A. (“Cap‐
ital  One”),  represented  by  defendant‐appellee  Kohn  Law 
Firm S.C. (“Kohn”), filed suit against Smith’s husband to col‐
lect on a credit card debt he owed. Appellant Smith initiated 
an  adversary  proceeding  in  the  bankruptcy  court,  alleging 
that  appellees  had  violated  the  co‐debtor  stay  of  11  U.S.C. 
§ 1301. The bankruptcy court granted summary judgment for 
appellant  Smith,  holding  that  Capital  One’s  lawsuit  against 
Smith’s  husband had  violated  the co‐debtor stay  due to the 
operation of Wisconsin marital law, Wis. Stat. § 766.55, which 
makes  marital  property  available  to  satisfy  certain  kinds  of 
debts. On interlocutory appeal, the district court reversed the 
bankruptcy court, holding that the co‐debtor stay did not ap‐
ply despite the application of Wisconsin marital law. We af‐
firm. 
                                            I. Background 
    Appellant Smith filed for bankruptcy under Chapter 13 in 
July 2011. Prior to that, Smith’s husband had obtained a Cap‐
ital One credit card that he used for consumer debts for the 
Smith  family.  Smith’s  husband  did  not  join  Smith’s  bank‐
ruptcy petition and Smith did not list him (or anyone else) as 
a  co‐debtor.1  In  December  2011,  the  bankruptcy  court  con‐
firmed Smith’s Chapter 13 plan.  
   In July 2014, during Smith’s repayment period under her 
bankruptcy  plan,  Capital  One,  through  Kohn,  sued  Smith’s 

                                                 
1  Smith  listed  Capital  One  as  an  unsecured  creditor  in  her  bankruptcy 

schedules, and Capital One received notice of the bankruptcy. Capital One 
then filed a claim for $1,850.08 for “goods sold.” However, this was in con‐
nection with an unrelated debt for Smith’s purchases at Kohl’s not made 
using Mr. Smith’s Capital One credit card. 
Nos. 16‐1422 & 16‐1423                                               3 

husband in Wisconsin state court over amounts owed on his 
credit card account. Capital One received judgment in its fa‐
vor in August 2014, but has not attempted to enforce the judg‐
ment. 
     In February 2015, Smith initiated an adversary proceeding 
in bankruptcy court against appellees. She brought six causes 
of action, alleging violations of the co‐debtor stay, 11 U.S.C. 
§ 1301(a); the Wisconsin Consumer Act, Wis. Stat. § 427.104; 
and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692(d)‐
(e). All of Smith’s claims rested on the theory that Smith’s hus‐
band’s credit card debt was covered by the co‐debtor stay due 
to the operation of Wisconsin marital law, Wis. Stat. § 766.55, 
and  that  Capital  One  and  Kohn  had  violated  the  co‐debtor 
stay by suing Smith’s husband. 
    In April 2015, Smith moved for summary judgment. The 
bankruptcy court granted Smith’s motion, holding that “the 
Capital One debt is a debt of the Debtor [appellant Smith] sub‐
ject to the co‐debtor stay.” 
    Capital One and Kohn sought and obtained leave for an 
interlocutory  appeal  to  the  district  court.  The  district  court 
held that the husband’s credit card debt was not Smith’s con‐
sumer debt, reversed the bankruptcy court, and remanded the 
case back to the bankruptcy court to enter judgment in appel‐
lees’ favor. The court concluded that “consumer debt of the 
debtor,”  as  used  in  § 1301(a),  does  not  include  a  debt  for 
which the debtor is not personally liable but that may be sat‐
isfied from the debtor’s interest in marital property. Though 
the district court’s order remanded the case to the bankruptcy 
court, the former’s decision eﬀectively ended Smith’s action, 
since all of her claims depended on the application of the co‐
debtor stay rule. Smith now appeals that decision. 
4                                          Nos. 16‐1422 & 16‐1423 

                            II. Discussion 
    This Court has jurisdiction over appeals from final district 
court decisions. 28 U.S.C. § 158(d)(1). In the bankruptcy con‐
text, both the bankruptcy court decision and the district court 
decision must be final. In re Behrens, 900 F.2d 97, 99 (7th Cir. 
1990).  Though  “a  district  court’s  decision  on  appeal  from  a 
bankruptcy  court’s  interlocutory  order  is  generally  not  re‐
garded  as  final  and appealable,” id., a “district  court’s  deci‐
sion  on  a  bankruptcy  court’s  interlocutory  order  may  leave 
nothing for  the  bankruptcy court to do, and thus  transform 
the bankruptcy court’s interlocutory order into a final appeal‐
able order,” id. n.1 (citing In re Cash Currency Exch., Inc., 762 
F.2d 542, 545 n.3 (7th Cir. 1985)); see also In re Jartran, 886 F.2d 
859, 861 (7th Cir. 1989) (“[A] district court order remanding 
the case to the bankruptcy court may qualify as final if all that 
remains to do on remand is a purely … ministerial task … .”). 
In  this  case,  the  district  court’s  reversal  of  the  bankruptcy 
court’s grant of summary judgment foreclosed all of Smith’s 
causes of action and left nothing for the bankruptcy court to 
do except enter judgment in appellees’ favor. Therefore, we 
may review the district court’s decision.  
    We review a summary judgment decision de novo, with 
factual inferences construed in favor of the non‐moving party. 
Chi. Reg’l Council of Carpenters Pension Fund v. Schal Bovis, Inc., 
826 F.3d 397, 402 (7th Cir. 2016). 
     A. The Co‐Debtor Stay 
   In  addition  to  automatically  staying  claims  against  the 
debtor herself, see 11 U.S.C. § 362, the Bankruptcy Code pro‐
vides other (albeit narrower) protections when co‐debtors are 
involved: 
Nos. 16‐1422 & 16‐1423                                                             5 

           [A]fter the order for relief under this chapter, a 
           creditor may not act, or commence or continue 
           any civil action, to collect all or any part of a con‐
           sumer  debt  of  the  debtor  from  any  individual 
           that  is  liable  on  such  debt  with  the  debtor,  or 
           that secured such debt … . 
11 U.S.C. § 1301(a).2 For the co‐debtor stay to apply: 1) there 
must be an action to collect a consumer debt, 2) the consumer 
debt must be of the debtor, and 3) the action to collect must 
be against an individual that is liable on such debt with the 
debtor. The parties agree that Smith’s husband’s Capital One 
credit card debt was a  “consumer debt” and that appellee’s 
action was against the husband.  
    However, Smith and appellees disagree as to whether the 
credit card bills were a “consumer debt of the debtor [appellant 
Smith],” triggering the co‐debtor stay protections, as opposed 
to simply being a consumer debt of the husband. Ordinarily, 
one’s  credit  card  debt  is  one’s  own,  and  the  co‐debtor  stay 
would not bar a creditor from collecting on a non‐bankrupt 
spouse’s own debts simply because the other spouse had filed 
for bankruptcy. Smith argues that under a broader definition 


                                                 
2 The Bankruptcy Code defines several of the contested terms in the co‐

debtor stay. While the phrase “consumer debt of the debtor” as a whole is 
not defined, “consumer debt” is defined as a “debt incurred by an indi‐
vidual  primarily  for  a  personal,  family,  or  household  purpose,”  and 
“debt”  is  defined  as  a  “liability  on  a  claim.”  11  U.S.C.  §§ 101(8),  (12). 
“Claim” is defined as a “right to payment, whether or not such right is 
reduced  to  judgment.”  Id.  § 101(5).  Additionally,  a  “claim  against  the 
debtor” is  to be  construed  to  include  claims  against the  property of  the 
debtor. Id. § 102(2). 
6                                            Nos. 16‐1422 & 16‐1423 

of “consumer debt of the debtor,” and by operation of Wis‐
consin  marital  law,  her  husband’s  credit  card  debt  became 
Smith’s for purposes of the co‐debtor stay.  
     We agree with appellees that the credit card debt was not 
covered by the co‐debtor stay. The phrase “consumer debt of 
the  debtor,”  as  Smith  points  out,  is  not  itself  defined  in  the 
statute; and Smith attempts to fill this gap by highlighting the 
Bankruptcy  Code  definitions  of  “debt”  (as  “liability  on  a 
claim”), and “claim” (as a “right to payment”). Thus, argues 
Smith, this Court should read “debt of the debtor” to include 
“liability on a claim against the debtor.” However, the Bank‐
ruptcy  Code  explicitly  provides  debtors  with  protections 
against  “claims”  in  other  provisions.  See,  e.g.,  11  U.S.C. 
§ 362(a)(1) (forbidding the commencement of an action to “re‐
cover  a  claim  against  the  debtor”)  (emphasis  added).  And 
“[w]here  Congress  includes  particular  language  in  one  sec‐
tion of a statute but omits it in another section of the same Act, 
it is generally presumed that Congress acts intentionally and 
purposefully in the disparate inclusion or exclusion.” Russello 
v. U.S., 464 U.S. 16, 23 (1983). Smith’s proposed definition also 
eﬀectively reads out of § 1301 the important qualification that 
the debt be “of the debtor.” See 11 U.S.C. § 1301(a); River Rd. 
Hotel Partners, LLC v. Amalgamated Bank, 651 F.3d 642, 651 (7th 
Cir. 2011), aﬀ’d sub nom. RadLAX Gateway Hotel, LLC v. Amal‐
gamated Bank, 132 S. Ct. 2065 (2012); TRW Inc. v. Andrews, 534 
U.S. 19, 31 (2001) (“It is a cardinal principle of statutory con‐
struction that a statute ought, upon the whole, to be so con‐
strued that, if it can be prevented, no clause, sentence, or word 
shall be superfluous, void, or insignificant.”) (citations and in‐
ternal quotation marks omitted).  
Nos. 16‐1422 & 16‐1423                                                       7 

    Furthermore,  attempting  to  collect  a  judgment  from  a 
spouse’s marital property would likely violate the automatic 
stay that already protects the filing spouse. See 11 U.S.C. § 362; 
In re Thongta, 401 B.R. 363, 368 (Bankr. E.D. Wis. 2009) (dock‐
eting of judgment against property of the bankruptcy estate 
“created a lien on the property under [Wisconsin law,3 and] 
violated the automatic stay of Bankruptcy Code § 362(a)(4)”). 
The  automatic  stay  prevented  appellees  from  asserting  a 
“right to payment” from any of appellant’s marital property 
during the bankruptcy proceedings, so Smith had no “liability 
on a claim” in the first place. If we interpreted the co‐debtor 
stay to eliminate the same liability, and  thus  to provide  the 
same  protections  against  collection—as  Smith  suggests  we 
do—then we would render that stay duplicative of the auto‐
matic stay. Such an interpretation is not appropriate. See River 
Rd. Hotel Partners, 651 F.3d at 651 (“Interpretations that result 
in provisions being superfluous are highly disfavored.”). The 
best reading of the co‐debtor stay involves shielding non‐fil‐
ing co‐debtors from actions to collect on the consumer debts 
only of the filing debtor. As Smith does not demonstrate that her 
husband’s credit card debt is her own, the co‐debtor stay does 
not apply.  


                                                 
3  Wisconsin  Statute  § 806.15(1)  provides,  “Every  judgment  properly  en‐

tered  in  the  judgment  and  lien  docket  showing  the  judgment  debtor’s 
place of residence shall, for 10 years from the date of entry, be a lien on all 
real  property  of  every  person  against  whom  the  judgment  is  entered.” 
However, § 806.15(4) states that liens under the statute do not attach to the 
non‐incurring spouse’s property unless that spouse is also named as a de‐
fendant in the original action. In this case, it does not appear that Smith 
was named as a defendant in Capital One’s lawsuit against Smith’s hus‐
band.  
8                                                   Nos. 16‐1422 & 16‐1423 

      B.  Wisconsin Marital Law  
    Even if appellant’s reading of § 1301 were correct, applica‐
tion  of  Wisconsin  marital  law  would  not  convert  her  hus‐
band’s debts into her own. In Wisconsin, married individuals 
can have both individual and marital property. See Wis. Stat. 
§ 766.55. Debts incurred during marriage are “presumed to be 
incurred  in  the  interest  of  the  marriage  or  the  family,”  id. 
§ 766.55(1), and “[a]n obligation incurred by a spouse in the 
interest  of  the  marriage  or  the  family  may  be  satisfied  only 
from all marital property and all other property of the incur‐
ring spouse [Smith’s husband],” id. § 766.55(2)(b). Further, in 
order  to  satisfy  a  judgment  for  a  debt,  a  successful  creditor 
“may proceed against either or both spouses to reach marital 
property  available  for  satisfaction  of  the  judgment.”  Id. 
§ 803.045(3). 
    Smith  says  that  once  appellees  obtained  a  judgment 
against her husband, they could collect it from either the hus‐
band’s individual property or the marital property belonging 
to both spouses, and that appellees therefore created a liabil‐
ity on Smith’s part under the co‐debtor stay. Section 766.55(2) 
would  ordinarily  allow  appellees  to  satisfy  Capital  One’s 
judgment from the Smiths’ marital property were the Smiths 
not under Chapter 13 protections. Appellees in this case, how‐
ever,  could  not  have  sought  to  satisfy  the  judgment  against 
Smith’s husband from the marital property due to the auto‐
matic stay.4 Consequently, Smith had no liability whatsoever, 
and thus no debt, for her husband’s credit card bills.  

                                                 
4 Capital One has not tried to satisfy the judgment from either spouse’s 

individual property. Though appellees would likely be entitled to satisfy 
their judgment from the husband’s individual property under Wisconsin 
Nos. 16‐1422 & 16‐1423                                                      9 

    Simply obtaining a judgment against a non‐filing spouse 
who happens to have shared property interests with the filing 
spouse, without more, does not  make the debts involved in 
that  lawsuit  the  debts  of  the  filing  spouse  under  Wisconsin 
law.  “[Wisconsin  Statute]  § 766.55(2)(a)  and  (b)  …  do[]  not 
create  a  direct  cause  of  action  against  the  noncontracting 
spouse. None of the paragraphs in § 766.55(2) create[s] a di‐
rect  cause  of  action  against  a  spouse.  Indeed,  no  part  of 
§ 766.55(2)  creates  any  cause  of  action,  direct  or  indirect.” 
St. Mary’s Hosp. Med. Ctr. v. Brody, 519 N.W.2d 706, 711 (Wis. 
Ct. App.  1994).  Furthermore,  “[n]othing  in  § 803.045  …  im‐
poses a liability against either spouse under § 766.55(2)(a) or 
(b) …. Rather, § 803.045 is procedural. It authorizes a creditor 
to  proceed  against  a  spouse  under  the  circumstances  de‐
scribed  in  the  statute  to  reach  the  property  described  in 
§ 766.55(2).” Id. at 712. The Wisconsin courts have made clear 
that, with respect to consumer debts, the state’s marital laws 
do not give rise to direct causes of action against, or liability 
on the part of, the non‐incurring spouse. In this case, appel‐
lant  Smith  is  the  non‐incurring  spouse,  and  therefore  is  not 
liable for her husband’s credit card debt. The debt is not hers.  
   Smith next argues that she otherwise became liable for her 
husband’s credit card debt under Wisconsin’s doctrine of ne‐
cessaries.  This  common‐law  doctrine,  codified  at  Wis.  Stat. 
§ 765.001(2),  provides  a  direct  cause  of  action  against  one 


                                                 
law and the Bankruptcy Code, the parties agree that the husband has no 
individual  property.  Relatedly,  even  if  appellant  Smith  had  individual 
property at the time of the judgment, appellees concede that they could 
not satisfy their judgment from that property without running afoul of the 
automatic stay, Wisconsin law, or both. 
10                                                  Nos. 16‐1422 & 16‐1423 

spouse  for  any  marital  “necessaries”5  incurred  by  the  other 
spouse during the marriage. Smith says the possibility of a di‐
rect cause of action against her for her husband’s credit card 
debts brings those debts within the co‐debtor stay. However, 
she raises this theory for the first time on appeal to this Court, 
and it is therefore waived. See Domka v. Portage Cty., Wis., 523 
F.3d 776, 783 (7th Cir. 2008). The passages appellant cites from 
previous filings to avoid waiver refer only to Smith’s broader 
legal theory that she is liable for her husband’s debt. Raising 
this general theory below was not enough to adequately raise 
the  specific  doctrine‐of‐necessaries  theory  for  appellate  re‐
view. Id. Furthermore, even if the doctrine did create a direct 
cause of action against appellant, Smith provides no evidence 
that  the  credit  card  debt  was  for  necessaries,  as  opposed  to 
ordinary consumer goods, and she does not explain why this 
situation would trigger the co‐debtor stay, as opposed to the 
automatic stay. As noted above, appellees have not brought a 
lawsuit directly against Smith and have not sought to satisfy 


                                                 
5 In Wisconsin, marital necessaries are most often medical bills, see, e.g., 

Baldwin Area Med. Ctr. v. Bengston, No. 2015AP1413, 2016 WL 4766037, at 
*1 (Wis. Ct. App. Sept. 13, 2016); Med. Coll. of Wis. v. Missimer, 769 N.W.2d 
878 (Wis. Ct. App. 2009) (unpublished table opinion) (citing St. Mary’s, 519 
N.W.2d 706), but they may also encompass goods and services “necessary 
for the adequate support and maintenance of [a spouse’s] minor children 
and  of  the  other  spouse,”  Wis.  Stat.  § 765.001(2).  In  medical  necessaries 
cases, the medical services provider may bring a cause of action directly 
against the spouse that did not use the medical services to recover the cost 
of the services used by the other spouse. Baldwin, 2016 WL 4766037, at *1. 
The parties disagree as to whether an entity that is not the direct provider 
of necessaries, such as Capital One, may bring a cause of action against 
the non‐incurring spouse under this doctrine. We do not need to resolve 
the issue to decide this case and therefore decline to do so.  
Nos. 16‐1422 & 16‐1423                                           11 

their judgment against her husband from any of Smith’s indi‐
vidual or marital property.  
    Smith’s  suggested  expansion  of  the  co‐debtor  stay  cuts 
against its plain meaning and purpose. The stay was meant to 
head oﬀ the undue pressure that creditors could otherwise ex‐
ert on a debtor by threatening action against third parties—
often relatives—who have co‐signed the debtor’s debts. For ex‐
ample, take the case of a parent who co‐signs a car lease for 
their child, and the child later files for bankruptcy. Without 
the  stay,  the  creditor  car  dealer  could  receive  preferential 
treatment from the child by threatening legal action against 
the parent. The co‐debtor stay eliminates the risk of such un‐
wanted  treatment  by  shielding  the  parent  from  suit  on  the 
child’s  debts.  The  co‐debtor  stay,  however,  is  not  meant  to 
shield third parties from facing judgments on their own debts. 
Here, for instance, there is no risk of preferential treatment, 
since the plaintiﬀ in the collection proceeding (Capital One) is 
not a creditor of the debtor who has filed for bankruptcy (ap‐
pellant Smith). So Smith could not have paid oﬀ appellees any 
sooner, or have given them any other preferential treatment, 
as  appellees  were  not  seeking  payment  of  the  credit  card 
debts under Smith’s bankruptcy plan.  
    Appellees’ lawsuit  against  Smith’s  husband  did  not  vio‐
late  the  co‐debtor  stay,  and  Smith’s  adversarial  proceeding 
was properly dismissed. 
                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.